Exhibit 10.4H

SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

THIS SECOND AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of February 29, 2012, by and between ATEL VENTURES, INC., as
agent for its affiliated funds under an Intercompany Agency and Power of
Attorney Agreement dated as of April 30, 2010, a California corporation
(“Lender”), and COMPLETE GENOMICS, INC., a Delaware corporation (“Borrower”).

RECITALS

A. Lender and Borrower have entered into that certain Loan and Security
Agreement No. COMPX, dated as of December 17, 2010 (as amended from time to
time, including by that certain First Amendment to Loan and Security Agreement
No. COMPX, dated as of March 25, 2011, as the same may from time to time be
further amended, modified, supplemented or restated, the “Loan Agreement”).

B. Lender has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has informed Lender that it expects to be in default of the covenant
set forth in Section 6.2(ii) of the Loan Agreement for Borrower’s 2011 fiscal
year for failing to deliver an unqualified opinion, from an independent
certified public accounting firm reasonably acceptable to Lender, on the
financial statements to be delivered pursuant thereto (the “Expected Default”).

D. Borrower has promptly notified Lender, pursuant to Section 6.8 of the Loan
Agreement, of the creation of a new subsidiary, Complete Genomics International,
Inc., and is willing to take any such actions as may be reasonably required by
Lender according to the terms therein.

E. Borrower has requested that Lender amend the Loan Agreement to (i) waive the
Expected Default and (ii) make certain revisions to the Loan Agreement as more
fully set forth herein.

F. Borrower and Lender have agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 1.1 (Definitions). The following terms and their respective
definitions hereby are added to Section 1.1 of the Loan Agreement as follows:

“Second Amendment Effective Date” means February 29, 2012.

 

1



--------------------------------------------------------------------------------

2.2 Section 1.1 (Definitions). The defined term “Permitted Investments” in
Section 1.1 of the Loan Agreement hereby is amended by deleting the term “and”
as it appears at the end of subsection (h) thereof; deleting the period at the
end of subsection (i) thereof and replacing it with the phrase “; and”; and
adding a new subsection (j) thereto to read as follows:

“(j) Investments in Borrower’s wholly owned subsidiary, Complete Genomics
International, Inc., not to exceed One Hundred Thousand Dollars ($100,000) at
any time.”

2.3 Lender hereby waives the Expected Default.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Lender may now have or may have in the future under or in
connection with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Lender to enter into this
Amendment, Borrower hereby represents and warrants to Lender as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except as previously disclosed
in writing to Lender and except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct as
of such date), and (b), no Event of Default has occurred and is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Lender on the
Effective Date, or thereafter are true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

 

2



--------------------------------------------------------------------------------

6. Effectiveness. This Amendment shall be deemed effective upon (i) the due
execution and delivery to Lender of this Amendment by each party hereto; and
(ii) Borrower’s payment of all Lender’s Expenses incurred through the date of
this Amendment, if any.

[Balance of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

LENDER:   BORROWER: ATEL VENTURES, INC., as Agent   COMPLETE GENOMICS, INC. By:
 

                /s/ Paritosh K. Choksi

  By:  

                /s/ Ajay Bansal

Name:                        Paritosh K. Choksi   Name:  
                     Ajay Bansal Title:   Executive Vice President   Title:  
Chief Financial Officer

Second Amendment to Loan and Security Agreement ||